[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION RE: OBJECTION TO MOTION FOR ALIMONY
Plaintiff Leonard Kleinman's objection to defendant Jill Kleinman's motion for alimony is sustained. The issue presented by the objection is whether this proceeding is in fact a post judgment request for modification of an alimony order. The defendant at page nine of her brief asserts "this is not in fact an action regarding modification but an action regarding retained jurisdiction. . . ." The court disagrees with the defendant's description of this proceeding and concludes that this proceeding does in fact involve a request to change or alter the judgment which was entered on July 6, 1983. Accordingly, the defendant must proceed under General Statutes § 46b-86(a)and pay the fee required by General Statutes § 52-259c.
THIM, J.